Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “associated” in claim 1is a relative term which renders the claim indefinite. The term “associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it appears to be inherent that a single ultrasound device/transducer is associated with a smaller area than multiple ultrasound devices which form a larger area.
Claim 1 recites the limitation "a selected device" followed by “a selector for selecting which device” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. It .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyazawa (US 2014/0211592 A1).
Regarding claims 1 and 11, Miyazawa discloses an ultrasound system, comprising:
a set of ultrasound transducer devices [0063 ultrasonic element array #100 is a matrix array of m=8 rows and n=64 columns], each device comprising one or more capacitive micro-machined ultrasound transducer (CMUT) cells [fig. 6 shows four ultrasonic transducer device #200], and each device comprising a first input for receiving a DC bias [fig. 6 shows DC biases Vbtx1 and Vbtx2] and a second input for receiving an AC drive signal [fig. 6 shows pulsers #510; 0061 capacitive elements; 0097 both electrodes], wherein each ultrasound transducer device is associated with a different area to be imaged or investigated such that the set of ultrasound devices is associated with a larger area than each individual device [0091 describes using individual ultrasonic elements to form an ultrasonic beam for scanning];
drive electronics for operating a selected device of the set [fig. 6 #500 transmission control circuit], wherein the drive electronics is shared between all devices of the set [0091 transmission 
a selector for selecting which device of the set is coupled to the bias voltage [fig. 6 shows Sbt1 to Sbt64 switching elements],
wherein the selector comprises a set of switches [0093 switching elements Sbt1-Sbt64 are turned ON or OFF by the transmission control circuit 500], with a respective switch between the first output of the drive electronics and the first input of each device such that the DC bias voltage is coupled only to one selected device and the DC bias voltage is isolated from the non-selected devices of the set [fig. 6 this occurs if all switches are open and only one switch is closed], wherein the same bias voltage is applied to each device of the set when the device is selected [fig. 6 shows a single bias voltage serves the column through switches].

    PNG
    media_image1.png
    493
    485
    media_image1.png
    Greyscale

Regarding claim 3, Miyazawa also teaches the system as claimed in claim 1, wherein each device comprises an array of CMUT cells [abstract ultrasonic element array].
Regarding claim 4, Miyazawa also teaches the system as claimed in claim 3, wherein each device comprises a 2D array of CMUT cells [fig. 2-4 depict 2D array], with at least 64 rows and at least 10 CMUT cells in each row [0062 1st to the 64th groups of the reception ultrasonic elements … example in which m=8 and n=64 is explained below; however, the present embodiment may not be limited to the following example, and "m" and "n" may be other values.].
Regarding claim 5, Miyazawa also teaches the system as claimed in claim 1, wherein there are between 2 and 10 ultrasound devices [fig. 6 shows four ultrasonic capacitive elements].
Regarding claim 6, Miyazawa also teaches the system as claimed in claim 1, wherein the or each CMUT cell of each device comprises: a substrate; a first electrode connected to the substrate formed around a central axis; a flexible membrane, wherein the flexible membrane is at least partially spatially separated from the first electrode; and a second electrode connected to the flexible membrane, wherein the second electrode is concentric with the first electrode [0024 piezoelectric element part provided on the vibrating film, and the piezoelectric element part may have a lower electrode provided on the vibrating film, a piezoelectric membrane provided so as to cover at least part of the lower electrode, and an upper electrode provided so as to cover at least part of the piezoelectric membrane.; 0061 capacitive element].
Regarding claims 7 and 12, Miyazawa also teaches the system as claimed in claim 6, wherein the drive electronics comprises: a voltage supply which is adapted to: provide the DC bias voltage to the first electrode; and provide the AC drive signal to the second electrode of the CMUT cell; and a capacitance sensing circuit [fig. 6 shows bias and pulser applied with respect to ground across transducer(s)].
Regarding claim 8, Miyazawa also teaches the system as claimed in claim 1, comprising an imaging system [title image device].
Regarding claim 9, Miyazawa also teaches the system as claimed in claim 8, wherein the imaging system is an interventional ultrasound imaging systems [title ultrasonic probe].
Regarding claim 10, Miyazawa also teaches the system as claimed in claim 1, wherein each device is formed on a separate substrate [0017 This aspect allows the reception circuit and the transmission circuit to be provided on the flexible substrates, and thus an ultrasonic probe can be miniaturized].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 2014/0211592 A1) as applied to claim 1 above, and further in view of Oralkan (IEEE, 2006).
Regarding claims 2 and 13, Miyazawa does not explicitly teach … and yet Oralkan teaches the system as claimed in claim 1, wherein the or each CMUT cell of each device is adapted to be operated in a collapsed mode [abstract].
It would have been obvious to operate the CMUT array as taught by Miyazawa, in the collapse mode as taught by Oralkan so that the collapsed membrane can be used to generate and detect ultrasound more efficiently than a membrane operated in the conventional mode (Oralkan) [abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645